[All counsel listed on signature page]




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

__________________________________________
                                           )
IN RE KONINKLIJKE PHILIPS                 )          Case No. 4:18-cv-1885-HSG
PATENT LITIGATION                         )
                                          )          JURY TRIAL DEMANDED
                                          )
                                          )          STIPULATED REQUEST FOR ORDER
                                          )          EXTENDING FACT DISCOVERY
                                          )          DEADLINE TO TAKE DEPOSITIONS
                                          )          AND PROPOSED ORDER
                                          )
                                          )
__________________________________________ )         Judge: Hon. Haywood S. Gilliam, Jr.




           STIPULATED REQUEST FOR ORDER EXTENDING FACT DISCOVERY DEADLINE TO TAKE DEPOSITIONS
       Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation (“Philips”), and Defendants

Acer Inc. and Acer America Corporation (“Acer”), ASUSTek Computer, Inc. and ASUS Computer

International (“ASUS”), YiFang USA, Inc. d/b/a/ E-Fun, Inc. (“YiFang”), HTC Corporation and

HTC America, Inc. (“HTC”), and Microsoft Corporation and Microsoft Mobile, Inc. (“Microsoft”)

(collectively “Defendants”), respectfully file this stipulated request to extend the fact discovery deadline

in this action, currently January 4, 2019, to take certain depositions.

       WHEREAS, fact discovery in these actions closes on January 4, 2019;

       WHEREAS, Philips designated Brian Wieghaus, Philips’ Senior Director of Intellectual Property

Licensing, to testify on twenty-five topics under Fed. R. Civ. P. 30(b)(6);

       WHEREAS, Philips and Defendants have agreed to take Mr. Wieghaus’ deposition pursuant to

Fed. R. Civ. P. 30(b)(1) and 30(b)(6) for two days;

       WHEREAS, in light of the importance of Mr. Wieghaus’ testimony, attendance by various

Defendants’ counsel requires significant coordination;

       WHEREAS, in order to accommodate Mr. Wieghaus’ prior commitments as well as the parties’

conflicting schedules, the parties were able to agree that Mr. Wieghaus’ deposition could occur on January

10 and 11, 2019, but could not agree on any earlier dates;

       WHEREAS, Defendants requested the deposition of K.P. Lee, Philips offered Mr. Lee for

deposition on December 11, 2018, and Defendants agreed to that date;

       WHEREAS, due to a death in his family, Mr. Lee became unavailable for deposition in December

2018, Philips offered January 23, 2018, as an alternative date, and Defendants have agreed to the January

23, 2018 date;

       WHEREAS, Philips requested the deposition of Acer witnesses Sanjeev Kumar and Michelle

Leavitt prior to the close of fact discovery;

       WHEREAS, Acer was unable to produce Mr. Kumar or Ms. Leavitt for deposition prior to the

close of fact discovery;

       WHEREAS, Philips and Acer met and conferred on December 20, 2018, and Acer agreed to

propose deposition dates for Mr. Kumar and Ms. Leavitt;



           STIPULATED REQUEST FOR ORDER EXTENDING FACT DISCOVERY DEADLINE TO TAKE DEPOSITIONS
       WHEREAS, on December 21, 2018, Acer proposed that Mr. Kumar testify on January 10, 2019,

and Philips has agreed to that date;

       WHEREAS, on December 21, 2018, Acer proposed that Ms. Leavitt testify on February 7, 2019,

and Philips has agreed to that date;

       WHEREAS, Philips has designated Spencer Ramsey as a witness under several topics pursuant to

Fed. R. Civ. P. 30(b)(6);

       WHEREAS, Philips and Defendants attempted to negotiate an agreement whereby Defendants

would forgo taking the deposition of Mr. Ramsey, but those negotiations failed;

       WHEREAS, without an agreement, Defendants intend to take the deposition of Mr. Ramsey

pursuant to Fed. R. Civ. P. 30(b)(1) and 30(b)(6);

       WHEREAS, Defendants requested additional deposition dates for Mr. Ramsey on December 31,

2018, and Philips has yet to provide any such dates;

       WHEREAS, Philips filed a Notice of Service of Subpoena and Notice of Deposition to Non-Party

Intel Corp. (“Intel”) on January 23, 2018 (1:15-cv-1125-GMS, D.I. 284) and served a Notice of Subpoena

to Third Party Intel Corp. on August 13, 2018, each requesting the deposition of one or more Intel

witnesses;

       WHEREAS, Intel has agreed that one or more witnesses will testify in response to Philips’

subpoenas after the close of fact discovery on January 4, 2019, that to the best of Intel’s current

knowledge the witness(es) will be available by the end of February 2019 but is unable to provide an exact

date at this time as the witness(es) are unavailable due to previously scheduled travel, and Philips has

agreed to take the deposition(s) at a time and place agreeable to both Intel and Defendants;

       WHEREAS, Philips and ASUS timely served separate Notices of Subpoena to Third Party Digital

Content Protection LLP (“DCP”), requesting the deposition of one or more DCP witnesses;

       WHEREAS, DCP has agreed that one or more witnesses will testify in response to the subpoenas

after the close of fact discovery on January 4, 2019, that to the best of DCP’s current knowledge the

witness(es) will be available by the end of February 2019 but is unable to provide an exact date at this

time as the witness(es) are unavailable due to previously scheduled travel, and the parties have agreed to

take the deposition(s) at a time and place agreeable to DCP, Philips, and Defendants;

             STIPULATED REQUEST FOR ORDER EXTENDING FACT DISCOVERY DEADLINE TO TAKE DEPOSITIONS
       WHEREAS, under Civ. L.R. 6-2(a)(3), the parties confirm that this requested extension of the fact

discovery deadline will not impact any other deadlines in these cases;

       WHEREAS, under Civ. L.R. 6-2(a)(2), the parties report that the parties have made and the Court

has approved two previous stipulations seeking to modify the schedule in these cases, both granting

Philips’ unopposed request for an additional week of time to file reply briefs supporting its motion to

partially consolidate these matters (Docket Nos. 464, 465);

       WHEREAS, the parties also sought additional extensions of time from the District of Delaware

before transfer of these actions to this Court, but have not reported those here because they do not believe

Civ. L.R. 6-2(a)(2) calls for them;

       NOW, THEREFORE, the parties hereby stipulate to and respectfully request that the Court extend

the fact discovery deadline solely for purposes of the deposition of Mr. Wieghaus on January 10 and 11,

2019, the deposition of Sanjeev Kumar on January 10, 2019, the deposition of K.P. Lee on January 23,

2018, the deposition of Michelle Leavitt on February 7, 2019, the deposition of Spencer Ramsey by the

end of February 2019, the deposition of one or more Intel witnesses by the end of February 2019, and the

deposition of one or more DCP witnesses by the end of February 2019.

       IT IS SO STIPULATED.



Date: January 4, 2019                                         Respectfully submitted,


                                                               /s/ Michael P. Sandonato
Chris Holland (Bar No. 164053)                                Michael Sandonato (pro hac vice)
Lori L. Holland (Bar No. 202309)                              John Carlin (pro hac vice)
HOLLAND LAW LLP                                               Christopher Gerson (pro hac vice)
220 Montgomery Street, Suite 800                              Natalie Lieber (pro hac vice)
San Francisco, California, 94104                              Jonathan M. Sharret (pro hac vice)
+1 (415) 200-4980                                             Daniel Apgar (pro hac vice)
+1 (415) 200-4989 facsimile                                   Jaime Cardenas-Navia (pro hac vice)
cholland@hollandlawllp.com                                    Sean M. McCarthy (pro hac vice)
                                                              Robert Pickens (pro hac vice)
                                                              Caitlyn Bingaman (pro hac vice)
                                                              Joyce Nadipuram (pro hac vice)
                                                              VENABLE LLP
                                                              1290 Avenue of the Americas
                                                              New York, New York, 10104
                                                              +1 (212) 218-2100

           STIPULATED REQUEST FOR ORDER EXTENDING FACT DISCOVERY DEADLINE TO TAKE DEPOSITIONS
                                          +1 (212) 218-2200 facsimile
                                          philipsprosecutionbar@venable.com


                                          Attorneys for Plaintiffs Koninklijke Philips
                                          N.V. and U.S. Philips Corporation




STIPULATED REQUEST FOR ORDER EXTENDING FACT DISCOVERY DEADLINE TO TAKE DEPOSITIONS
                                                       ______________________________
Bruce Genderson (pro hac vice)                         Matthew S. Warren (Bar No. 230565)
Kevin Hardy (pro hac vice)                             Patrick M. Shields (Bar No. 204739)
Aaron Maurer (pro hac vice)                            Erika H. Warren (Bar No. 295570)
David Krinsky (pro hac vice)                           Amy M. Bailey (Bar No. 313151)
Andrew Trask (pro hac vice)                            WARREN LEX LLP
Kyle Thomason (pro hac vice)                           San Francisco, California, 94110
Christopher A. Suarez (pro hac vice)                   +1 (415) 895-2940
WILLIAMS & CONNOLLY LLP                                +1 (415) 895-2964 facsimile
725 Twelfth Street, N.W.                               18-1885@cases.warrenlex.com
Washington, D.C., 20005
+1 (202) 434-5000
+1 (202) 434-5029 facsimile
viceroy@wc.com

Attorneys for Defendants Acer, Inc., Acer America Corp.,
ASUSTeK Computer Inc., and ASUS Computer International

Kai Tseng (Bar No. 193756)                             Michael J. Newton (Bar No. 156225)
Hsiang (“James”) H. Lin (Bar No. 241472)               Sang (Michael) Lee (pro hac vice)
Craig Kaufman (Bar No. 159458)                         ALSTON & BIRD LLP
TECHKNOWLEDGE LAW GROUP LLP                            2200 Ross Avenue, Suite 2300
100 Marine Parkway, Suite 200                          Dallas, Texas, 75201
Redwood Shores, California, 94065                      +1 (214) 922-3400
+1 (650) 517-5200                                      +1 (214) 922-3899 facsimile
+1 (650) 226-3133 facsimile                            asus-philips@alston.com
acer.philips-tklgall@tklg-llp.com
                                                       Attorneys for Defendants ASUSTeK Computer
Attorneys for Defendants Acer, Inc.                    Inc. and ASUS Computer International
and Acer America Corporation

                                                       /s/ Ryan McBrayer
John Schnurer (Bar No. 185725)                         Ryan McBrayer (pro hac vice)
Kevin Patariu (Bar No. 256755)                         Jonathan Putman (pro hac vice)
Ryan Hawkins (Bar No. 256146)                          Antoine McNamara (Bar No. 261980)
Louise Lu (Bar No. 256146)                             Stevan Stark (pro hac vice to be filed)
Vinay Sathe (Bar No. 256146)                           PERKINS COIE LLP
PERKINS COIE LLP                                       1201 Third Avenue, Suite 4900
11988 El Camino Real, Suite 350                        Seattle, Washington, 98101
San Diego, California, 92130                           +1 (206) 359-8000
+1 (858) 720-5700                                      +1 (206) 359-9000 facsimile
+1 (858) 720-5799 facsimile
htc-philipsperkinsservice@perkinscoie.com

Attorneys for Defendants HTC Corp. and HTC America, Inc.



           STIPULATED REQUEST FOR ORDER EXTENDING FACT DISCOVERY DEADLINE TO TAKE DEPOSITIONS
/s/ Christina McCullough
Judith Jennison (Bar No. 165929)                              Tiffany P. Cunningham (pro hac vice)
Christina McCullough (Bar No. 245944)                         PERKINS COIE LLP
PERKINS COIE LLP                                              131 South Dearborn, Suite 1700
1201 Third Avenue, Suite 4900                                 Chicago, Illinois, 60603
Seattle, Washington, 98101                                    +1 (312) 324-8400
+1 (206) 359-8000                                             +1 (312) 324-9400 facsimile
+1 (206) 359-9000 facsimile                                   msft-philipsteam@perkinscoie.com

Chad Campbell (Bar No. 258723)                                Patrick McKeever
PERKINS COIE LLP                                              PERKINS COIE LLP
2901 North Central Avenue, Suite 2000                         11452 El Camino Real, Suite 300
Phoenix, Arizona, 85012                                       San Diego, California, 92130-2080
+1 (602) 351-8000                                             +1 (858) 720-5722
+1 (602) 648-7000 facsimile                                   +1 (858) 720-5822 facsimile

Attorneys for Intervenor-Plaintiffs/Counterclaim Defendants Microsoft Corp. and Microsoft Mobile, Inc.

/s/ Lucian C. Chen
Lucian C. Chen (pro hac vice)                                 Michael Song (Bar No. 243675)
Wing K. Chiu (pro hac vice)                                   LTL ATTORNEYS LLP
LUCIAN C. CHEN, ESQ. PLLC                                     300 South Grand Avenue, 14th Floor
One Grand Central Place                                       Los Angeles, California, 90071
60 East 42nd Street, Suite 4600                               +1 (213) 612-8900
New York, New York, 10165                                     +1 (213) 612-3773 facsimile
+1 (212) 710-3007                                             michael.song@ltlattorneys.com
+1 (212) 501-2004 facsimile
lucianchen@lcclegal.com

Attorneys for Defendant YiFang USA, Inc. D/B/A E-Fun, Inc.
                                         CIVIL L.R. 5-1(i) ATTESTATION
       I, Chris Holland, hereby attest that I have been authorized by counsel for the parties listed above to
execute this document on their behalf.


       Dated: January 10, 2019                /s/ Chris Holland
                                              Chris Holland


PURSUANT TO STIPULATION, IT IS SO ORDERED.


Date: January 10, 2019                        ________________________________
                                              HAYWOOD S. GILLIAM, JR.
                                              United States District Judge

           STIPULATED REQUEST FOR ORDER EXTENDING FACT DISCOVERY DEADLINE TO TAKE DEPOSITIONS
